Citation Nr: 1633910	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-38 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to an initial rating in excess of 10 percent for postsurgical scar of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970 and from April 1971 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010 and October 2015, the Board, in relevant part remanded the claims for further development.

As noted in the previous Board decision, the issue of entitlement to a rating in excess of 20 percent for residuals of status post left knee meniscectomy has been raised by the record in a June 2015 statement, but has not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action in accordance with the revised regulations concerning the filing of claims.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal. 

The case is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As part of the October 2015 remand, the Board instructed that the Veteran be afforded a new VA hypertension examination by an examiner other than the one who performed the May 2015 VA examination.  However, review of the May 2015 and December 2015 VA examination reports show that the same examiner conducted both examinations.  The Board also instructed that the Veteran be afforded a new VA examination for his postsurgical scar of the left knee, to include the examiner specifying whether any scar found was a superficial scar that was painful on examination.  The Board also instructed that the Veteran's claim be readjudicated under the scar regulations prior to October 23, 2008.  However, the VA examiner did not address whether the Veteran has any superficial scars and the RO did not subsequently readjudicate the issue under the old rating criteria.  As such, another remand is necessary to ensure compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Thereafter, schedule the Veteran for a VA examination to be conducted by a VA examiner other than the VA examiner who provided the May 2015 and December 2015 examination reports, to determine the nature and etiology of any current diagnosis of hypertension that the Veteran now has.  The entire electronic claims file must be reviewed by the examiner. 

The examiner is asked to specifically address the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of hypertension, which the Veteran now has, had its onset during, or is otherwise related to, the Veteran's active duty service?

b. Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of hypertension, which the Veteran now has, was caused by or results from the Veteran's service-connected PTSD?

c. Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of hypertension, which the Veteran now has, progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of the Veteran's service-connected PTSD?

The examiner is asked to consider the Veteran's statements regarding his symptoms, the onset of such symptoms, and the study cited by the Veteran in an April 2016 statement.

A fully articulated medical rationale for each opinion requested is to be set forth in the examination report.  The examiner is asked to discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Schedule the Veteran for a VA compensation examination to assess the nature and level of impairment associated with the service-connected post-surgical scar of the left knee.  All indicated tests and studies should be performed and a written interpretation of such should be associated with the examination report.  The entire electronic claims file is to be reviewed by the examiner. 

* As noted above, the claim was received prior to the amendment of the rating criteria for evaluating scars under 38 C.F.R. § 4.118, Diagnostic Code 7804.  For this purpose, the examiner is asked to identify and describe the presence of the post-surgical scar (or scars) of the left knee.

* With respect to the post-surgical scar (or scars) of the left knee that is identified and described, the examiner is asked to specifically comment on whether such scar is (1) superficial, (2) tender, and (3) painful on objective demonstration.  [Note: A superficial scar is one not associated with underlying soft tissue damage].

A fully articulated medical rationale for each opinion requested is to be set forth in the examination report.  The examiner is asked to discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After the development requested above has been completed, review the file, ensure that all development sought in this REMAND is completed, and arrange for any further development requested above.  Then, re-adjudicate the issues on appeal, including consideration of the rating criteria for evaluating scars under 38 C.F.R. § 4.118, Diagnostic Code 7804, in effect prior October 23, 2008.  If the determination remains adverse to the Veteran, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


